NOTE: This order is nonprecedential.
United States Court of A11peals
for the FederaI Circuit
LAVERN C. FAST HORSE,
Plain,tiff~Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2012-5017 _
Appeal from the United States Court of Federal
Clain1s in case no. 11-CV-264, Judge Thomas C. Whee1er.
ON MOTION
ORDER
The petitioner moves for leave to proceed in forma
pauperis
Fast Horse is incarcerated. Pursuant to the Prisoner
Litigation Reform Act of 1995, this court may not author-
ize the prosecution of an appeal by a prisoner without the
prepayment of fees 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $450
filing fee in its entirety When funds exist, an initial

FAST 1-IORSE V. US 2
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 2O% of the preceding month’s in-
come credited to the prisoner’s account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in full. Id.
Upon consideration thereof
IT ls OR:oERED THAT:
The motion for leave to proceed in forma pauperis is
denied.
FoR THE CoURT
 28 2011 /s/ Jan Horbaly
Date J an Horbaly
C1erk
cc: Lavern C. Fast Horse g_5_ggg§-l-:!3l¢?§\pDpE_qL5 FOR
Barbara M.R. l\/larvin, ESq. THEF DERAL C'RCUr[
320 iJ£C 2 8 2011
manassas
clean